Exhibit 10.19

01-Tesaro-Logo.jpg [tsro20151231ex10194f56d001.jpg]

Picture 5 [tsro20151231ex10194f56d002.jpg]

 

TESARO, Inc. │ 1000 Winter St, Suite 3300 │Waltham, MA  02451

 

April 13, 2015

 

PERSONAL AND CONFIDENTIAL

 

Grant C. Bogle

[Home Address]

 

Dear Grant:

 

On behalf of TESARO, Inc. (the “Company”), I am very pleased to offer you the
position of Senior Vice President and Chief Commercial Officer.

The terms of your position with the Company are as set forth below:

1. Position.  You will serve as the Senior Vice President and Chief Commercial
Officer of the Company. In this role, you will have the duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
that are customarily associated with your position and those that are assigned
to you by the Company’s Chief Executive Officer. During the term of your
employment with the Company, you will devote your full professional time and
efforts to the business activities and other activities of the Company, and
other activities that may be approved in advance by the Company’s Board of
Directors (the “Board”). Your employment under the terms of this letter
agreement shall terminate in accordance with Section 6 below.

2. Start Date.  You will begin your employment with the Company on July 13,
2015.

3. Compensation. 

a. Base Salary.  You will be paid an annualized base salary of Three-Hundred and
Eighty-Five Thousand Dollars ($385,000).  Your base salary will be payable
pursuant to the Company’s regular payroll policy.  Your salary shall be reviewed
annually and may be adjusted in connection with any such review.

b. Bonus Program.  You will be eligible for an annual bonus of up to 35% of your
annual base salary that will be determined by the Board in its sole discretion
based upon achievement of pre-determined performance milestones. This annual
bonus is split between corporate performance (80%)  and individual performance
(20%). For 2015, your annual bonus, if any, will be pro-rated based on the
period during 2015, which you are employed by the Company.  Any annual bonus, if
earned, shall be paid no later than March 15th of the year immediately following
the year to which the applicable annual bonus relates. 

c. Equity Compensation.  You will be granted an option to purchase 75,000 shares
of common stock. The exercise price will be the closing price on the date of
grant. These options have a term life of ten years and will vest over four
years, as follows.  Subject to your continued employment, the first 25% of

1

--------------------------------------------------------------------------------

 



the options shall vest on the one year anniversary of the grant date and the
remaining will vest equally in monthly installments over the subsequent 36
months; provided, you continue service. The option will be granted subject to
the terms and conditions of the Company’s standard form stock option agreement
for employees and otherwise in accordance with the Company’s 2012 Omnibus
Incentive Plan.  Subject to the approval of the Board of Directors, you will
also be eligible to receive additional grants of equity compensation, including
options to purchase shares of common stock, on an annual basis, in connection
with the Company’s regular annual compensation review for all Company employees,
including officers. 

d. Sign-On Bonus.  A sign-on bonus of $40,000, less all required withholdings
and deductions, will be paid to you within 30 days of your start date, subject
to the successful completion of your pre-employment screening requirements.  In
the event you voluntarily terminate your employment with the Company within one
year of your start date, you agree to repay the Company the sign-on bonus within
30 days of your termination date.

e. Withholding.  The Company shall withhold from any compensation or benefits
payable under this letter agreement any federal, state and local income,
employment or other similar taxes as may be required to be withheld pursuant to
any applicable law or regulation.

4. Vacation & Holidays.  You will be eligible for 15 days of “paid time
off” (PTO) each year, one week winter break and Company paid holidays consistent
with the Company’s vacation and holiday policy.

5. Benefits.  You will be eligible to participate in such medical, retirement
and other benefits as are approved by the Board of Directors.  As is the case
with all employee benefits, such benefits will be governed by the terms and
conditions of applicable plans or policies, which are subject to change or
discontinuation at any time. 

6. At-Will Employment.  Your employment with the Company is and shall at all
times during your employment hereunder be “at-will” employment.  The Company or
you may terminate your employment at any time for any reason, with or without
Cause, and with or without notice subject to Section 7 below. The “at-will”
nature of your employment shall remain unchanged during your tenure as an
employee of the Company, and may only be changed by an express written agreement
that is signed by you and the Board. 

7. Termination of Employment. For the purposes of this Section 7, the following
capitalized terms shall have the meanings set forth below: 

“Accrued Benefits” shall mean: (i) any unpaid base salary for services rendered
prior to the date of termination or resignation; (ii) any earned but unpaid
annual bonus for any completed fiscal year prior to the year in which
termination of employment occurs; (iii) reimbursement of any un-reimbursed
business expenses incurred as of the date of termination or resignation in
accordance with the Company’s reimbursement policy, (iv) accrued but unused
vacation (if applicable), earned through the effective resignation or
termination date; and (v) all other payments, benefits or fringe benefits to
which you shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this letter agreement.

“Cause” shall mean (i) willful misconduct or gross negligence as to a material
matter in connection with your duties; (ii) any act constituting material
dishonesty or fraud with respect to the Company; (iii) the indictment for,
conviction of, or a plea of guilty or nolo contendere to, a felony under
applicable law; (iv) violation of any written Company policy made available to
you; (v) failure to (A) perform your duties in all material respects or (B)
follow a clear, lawful and reasonable directive of the Board; or (vi) material
breach of a fiduciary duty owed to the Company that has caused or could
reasonably be expected to cause a material

2

--------------------------------------------------------------------------------

 



injury to the business; provided, that in no event shall your employment be
terminated for Cause unless (A) an event or circumstance set forth in clauses
(i) through (vi) has occurred and the Company provides you with written notice
after the Company has knowledge of the occurrence of existence of such event or
circumstance, which notice reasonably identifies the event or circumstance that
the Company believes constitutes Cause and (B) with respect to the events and
circumstances set forth in clauses (iv) and (v) only, you fail to substantially
cure to the satisfaction of the Company the event or circumstance so identified
within 30 days of the receipt of such notice.

“Change in Control” shall have the meaning set forth in the Company’s 2012
Omnibus Incentive Plan. 

“Disability” shall mean your inability to have performed your material duties
hereunder due to a physical or mental injury, infirmity or incapacity for one
hundred eighty (180) days (including weekends and holidays) in any 365-day
period.  Notwithstanding the foregoing, in the event that as a result of an
earlier absence because of mental or physical incapacity you incur a “separation
from service” within the meaning of such term under Code Section 409A you shall
on such date automatically be terminated from employment as a Disability
termination.

“Good Reason” shall mean: (i) the assignment to you of any duties or
responsibilities which result in the material diminution of your position as the
Senior Vice President and Chief Commercial Officer of the Company (other than
temporarily while physically or mentally incapacitated or as required by
applicable law); (ii) a reduction by the Company in your annual base salary or
target bonus percentage without your consent; (iii) relocation of the Company’s
headquarters in the Boston, MA metropolitan area to another location by more
than 30 miles or relocation of your primary office at the Company’s headquarters
to another location that is not the Company’s headquarters; or (iv) material
breach by the Company of the terms of this letter agreement.  You shall provide
the Company with a written notice detailing the specific circumstances alleged
to constitute Good Reason within 90 days after the first occurrence of such
circumstances, and the Company shall have 30 days following receipt of such
notice to cure such circumstances in all material respects, provided, that, no
termination for Good Reason shall occur after the 180th day following the first
occurrence of any Good Reason event.

a.         Termination for Other than Cause.  If the Company terminates your
employment for any reason other than Cause (except for death or Disability), you
will receive the Accrued Benefits (as defined below), and, subject to your
compliance with Section 6(f) below, you will be eligible to receive the
following: (i) after the execution and delivery of the release of claims
referenced below and the expiration of any revocation period without the release
being revoked (the “Release Effective Date”), twelve month’s base salary then in
effect, less standard deductions, payable in accordance with the Company’s then
regular pay policies commencing on the 60th day following the termination of
your employment, provided, that the first payment shall include any amounts for
the period from the date of termination to the 60th day;  and (ii) if you elect
to continue your health insurance coverage pursuant to your rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following the termination of your employment, then the Company shall pay to you
your monthly premium under COBRA on a monthly basis until the earlier of (x)
twelve months following the effective termination date, or (y) the date upon
which you commence full-time employment (or employment that provides you with
eligibility for healthcare benefits substantially comparable to those provided
by the Company) with an entity other than the Company.

b.         Termination for Other than Cause following a Change in Control.  If
the Company terminates your employment for any reason other than Cause (except
for death or Disability) or you resign for Good Reason, and if such termination
is in connection with or within twelve (12) months following a Change

3

--------------------------------------------------------------------------------

 



in Control, you will receive the Accrued Benefits, and, subject to your
compliance with Section 6(e) below, you will be eligible to receive the
following: (i) after the Release Effective Date, an amount equal to twelve (12)
month’s base salary then in effect, less standard deductions, and 100% of your
target bonus for the year your employment terminates payable in a single lump
sum on the 60th day following the termination of your employment; (ii) if you
elect to continue your health insurance coverage pursuant to your rights under
COBRA following the termination of your employment, then the Company shall pay
to you your monthly premium under COBRA on a monthly basis until the earlier of
(x) 12 months following the effective termination date, or (y) the date upon
which you commence full-time employment (or employment that provides you with
eligibility for healthcare benefits substantially comparable to those provided
by the Company) with an entity other than the Company; and (iii) full vesting of
all outstanding equity awards.  

c.         Termination for Cause.  If the Company terminates your employment for
Cause, at any time, then you will receive no additional compensation other than
the Accrued Benefits.

d.         Termination for Death or Disability.  If your employment terminates
because of your death or disability, then you will receive the Accrued Benefits
and no other amounts. 

e.         Release.  Eligibility for receipt of the items in Sections 6(a) or
(b) shall be conditioned on your (i) returning to the Company promptly upon the
termination of your employment all of its property, including confidential
information and all electronically stored information, and (i) signing and not
revoking a release of any and all claims, in a  form acceptable to the
Company (which release shall be provided to you by the Company within 7 days of
your employment termination date), provided, that such release shall contain the
following provisions in substantially the following form:

(i)For a period of one year following such termination of employment, you agree
that you shall not, directly or indirectly, individually or on behalf of any
other person, firm, corporation or other entity, solicit, aid or induce any
employee of the Company to leave such employment or to accept employment with
any other person, firm, corporation or other entity unaffiliated with the
Company or hire any such employee or take any action to materially assist or aid
any other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee.  This paragraph shall not be violated by (1)
general advertising or solicitation not specifically targeted at Company-related
persons or entities or (2) you serving as a reference, upon request, for any
employee of the Company, other than such a reference to a company with whom you
are then affiliated; and

(ii)You agree that for the 3-year period following such termination of
employment, you shall not, directly or indirectly, orally, in writing or through
any medium (including, but not limited to, the press or other media, computer
networks or bulletin boards, or any other form of communication) will disparage
or defame the goodwill or reputation of the Company or its directors, officers,
stockholders, agents and/or employees.  Nothing herein shall prohibit you (1)
from disclosing that you are no longer employed by the Company, (2) from
responding truthfully to any governmental investigation or inquiry by a
governmental entity or any other law, subpoena, court order or other compulsory
legal process or (3) from rebutting in good faith statements made by the Company
that are untrue or misleading.

8. Employee Confidentiality Agreement.  As an employee of the Company, you have
and will have access to certain Company and third party confidential information
and you may during the course of your employment develop certain information or
inventions, which will be the property of the Company.  To protect the interest
of the Company, you have previously signed a “Non-Disclosure and Inventions
Assignment Agreement” as a condition of your employment, which shall remain in
effect by its terms. 

4

--------------------------------------------------------------------------------

 



9. Delayed Commencement Date for Payments and Benefits. 

a. The intent of the parties is that payments and benefits under this letter
agreement comply with, or be exempt from, Code Section 409A and the regulations
and guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this letter agreement shall be
interpreted to be in compliance therewith or exempt therefrom.  If you notify
the Company (with specificity as to the reason therefor) that you believe that
any provision of this letter agreement (or of any award of compensation,
including equity compensation or benefits) would cause you to incur any
additional tax or interest under Code Section 409A and the Company concurs with
such belief or the Company independently makes such determination, the Company
shall, after consulting with you, reform such provision to try to comply with
Code Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Code Section 409A.  To the extent that
any provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to you
and the Company of the applicable provision without violating the provisions of
Code Section 409A.

b. A termination of employment shall not be deemed to have occurred for purposes
of any provision of this letter agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this letter agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding any provision to the contrary in
this letter agreement, no payments or benefits that are considered “nonqualified
deferred compensation” under Code Section 409A to which you otherwise become
entitled under this letter agreement in connection with your termination of
employment, shall be made or provided to you prior to the earlier of (i) the
expiration of the six 6 month period measured from the date of your “separation
from service” with the Company (as such term is defined in Code Section 409A) or
(ii) the date of your death, if you are deemed at the time of such separation
from service to be a “specified employee” under Code Section 409A and if, in the
absence of such delay, the payments would be subject to additional tax under
Code Section 409A. Upon the expiration of the applicable Code Section 409A (a)
(2) deferral period, all payments and benefits deferred pursuant to this Section
8(b) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such deferral) shall be paid or reimbursed to you
in a lump sum, and any remaining payments and benefits due under this letter
agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

c. All expenses or other reimbursements under this letter agreement shall
be made promptly following submission of required documentation, and in any case
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by you (provided that if any such
reimbursements constitute taxable income to you, such reimbursements shall be
paid no later than March 15th of the calendar year following the calendar year
in which the expenses to be reimbursed were incurred), and (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit and (ii) no such reimbursement or expenses eligible
for reimbursement in any taxable year shall in any way affect the expenses
eligible for reimbursement in any other taxable year, provided, that the
foregoing clause (iii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Internal Revenue Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect.

d. For purposes of Code Section 409A, your right to receive any
installment payment pursuant to this letter agreement shall be treated as a
right to receive a series of separate and distinct payments.  

5

--------------------------------------------------------------------------------

 



Whenever a payment under this letter agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within 30 days
following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
 Notwithstanding any other provision of this letter agreement to the contrary,
in no event shall any payment under this letter agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset, counterclaim or recoupment by any other amount payable to you
unless otherwise permitted by Code Section 409A.

10. Resolution of Disputes.  Any controversy or claim arising out of or relating
to your employment, this letter agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, shall be submitted to arbitration in Boston,
Massachusetts before a single arbitrator (applying Massachusetts law), in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”) as modified by
the terms and conditions of this Section 10;  provided, however, that
provisional injunctive relief may, but need not, be sought in a court of law
while arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the underlying matter is
finally determined by the arbitrator.  The arbitrator shall be selected by
mutual agreement of the parties or, if the parties cannot agree, by striking
from a list of arbitrators supplied by AAA.  The arbitrator shall issue a
written opinion revealing, however briefly, the essential findings and
conclusions upon which the award is based.  Final resolution of any dispute
through arbitration may include any remedy or relief which the arbitrator deems
just and equitable.  Any award or relief granted by the arbitrator hereunder
shall be final and binding on the parties hereto and may be enforced by any
court of competent jurisdiction. 

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

The parties shall share in equal proportion the arbitrator’s fees and
arbitration expenses and any other costs associated with the arbitration or
arbitration hearing that are unique to arbitration.  The Company and you each
shall separately pay its or your own deposition, witness, expert and attorneys’
fees and other expenses as and to the same extent as if the matter were being
held in court unless otherwise provided by law.  The arbitrator shall have the
sole and exclusive power and authority to decide any and all issues of or
related to whether this letter agreement or any provision of this letter
agreement is subject to arbitration.

11. No Inconsistent Obligations.  By accepting this offer of employment,
you represent and warrant to the Company that you are under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with your
obligations set forth in this letter agreement or that would be violated by your
employment by the Company.  You agree that you will not take any action on
behalf of the Company or cause the Company to take any action that will violate
any agreement that you have with a prior employer. 

12. Pre-employment Matters.  

a. This offer is contingent upon successful completion to the satisfaction of
the Company of pre-employment drug screening and background checks.

b. As a condition of employment, you must present verification that you are
eligible to be employed in the United States as required by law.

6

--------------------------------------------------------------------------------

 



13. Miscellaneous. 

a. This letter agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

b. Neither this letter agreement nor any of your rights or obligations hereunder
shall be assignable by you.  The Company may assign this letter agreement or any
of its obligations hereunder to any subsidiary of the Company, or to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the equity, assets or businesses of the Company.  This letter agreement is
intended to bind and inure to the benefit of and be enforceable to you and the
Company and its permitted successors and assigns.

c. No provision of this letter agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by you and such officer or director as may be designated by the Board.  No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this letter
agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

d. The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the Commonwealth of Massachusetts
without regard to the choice of law principles thereof.

Grant, I look forward to you joining the Company.  If you have further questions
or require additional information, please feel free to contact me.  

 

 

 

 

 

Sincerely,

 

 

 

TESARO, INC.

 

 

 

 

 

By:

/s/ Leon O. Moulder, Jr.

 

 

Leon O. Moulder, Jr.

 

 

Chief Executive Officer

 

 

 

Copy:  Virginia R. Dean, Vice President Human Resources





7

--------------------------------------------------------------------------------

 



 

Acceptance and Acknowledgement:

Please confirm your acceptance of this offer by signing this letter and emailing
the signed letter to Virginia R. Dean (vdean@tesarobio.com) by close of business
on April 20, 2015.

 

 

 

/s/ Grant C. Bogle

 

Grant C. Bogle

 

 

 

 

Date:

April 14, 2015

 

 

Appendices:     Appendix A — Relocation Assistance

                         Appendix B — TESARO’s Relocation Policy

                         Appendix C — Approved Activities

 

 

Enclosures:       Non-Disclosure and Inventions Assignment Agreement

                          2012 Omnibus Incentive Plan

 

 





8

--------------------------------------------------------------------------------

 



Appendix A

Relocation Assistance

 

As this position requires you to be located in the Boston, MA area and you will
need to relocate from Houston, TX. TESARO will assist you financially in your
relocation, based on the following terms.  

1. It is expected that you will permanently relocate to the Boston, MA area no
later than one year from your start date.

2. During this transition period, you will be expected to be working out of our
Waltham, MA office on a weekly basis unless otherwise agreed.  

3. TESARO will reimburse you for the expenses related to your move that comply
with our policy up to an amount not to exceed One-Hundred and Twenty-Thousand
Dollars ($120,000).  This is intended to help you defray some of your relocation
costs associated with the following categories: 

a. Real estate fees

b. Moving of household goods

c. Miscellaneous moving expenses

4. Any payments that are treated as income to you will be grossed-up by 25%
(Federal Supplemental Rate) to defray associated income taxes.

5. All of your Travel Expense reports related to your transition period must be
submitted within a year of your effective start date.  

Commuting Costs

TESARO will reimburse you for your reasonable expenses related to your commute
for six-months or until you permanently relocate to the Boston area up to a cap
of $70,000.  All travel should be in compliance with the current TESARO travel
policy.

Relocation Assistance

Coldwell Banker Relocation Services assists our Associates who are relocating to
metro-Boston for a position with TESARO.  After we receive back your signed
employment agreement we will put you in touch with our Coldwell Banker
representative to start your process.  They will assist you with selling your
current home, purchasing a home in metro-Boston, moving, storage and taxes
related to your move.

 

See Appendix B for TESARO’s relocation policy

 

 



9

--------------------------------------------------------------------------------

 



Appendix B

TESARO’s Relocation Policy

 

When it is necessary for the Company to relocate an Associate we will provide
some relocation assistance.  The policy set forth below outlines our relocation
guidelines.  The policy applies to authorized U.S. based moves.  This includes
transferring existing employees and new hires.  Reimbursement for certain
relocation expenses is provided if all of the following conditions are met:

 

·



Associate must be relocated at the Company’s request

·



The distance from the Associate’s former home to the Associate’s new work
location must be at least fifty (50) miles more than the distance from the
Associate’s former home to the Associates’ former work location

·



Associate must submit all expense within one (1) year of the effective date of
the Associate’s new job

·



Associate must move to within a reasonable distance (as defined by the IRS and
the Company) of the associate’s new work location

 

Material exceptions to the policy must be approved by TESARO’s Chief Executive
Officer and President.

 

Reimbursement of expense, defined as “qualified” and “non-qualified” in
accordance with current IRS regulations, may be made.  Reimbursements of
non-qualified expenses are subject to withholding of applicable income and
employment taxes.  Reimbursements are reported on the annual Form W-2.
Guidelines in the policy are current as of the date of this policy, and outline
IRS rules for taxing reimbursement.

 

The Principal Accounting Officer or designee is responsible for monitoring IRS
rules for taxing relocation reimbursements and accurately reimbursing both
qualified and non-qualified expenses.  The designee will review the relocation
policy annually and make changes as appropriate to ensure that it remains
consistent with IRS regulations and the overall objectives of the Company.

 

 

Reimbursable Expenses

Relocation expenses reimbursed by the Company include:

 

Qualified Reimbursable expenses (not subject to tax withholding):

·



Commercial moving company

·



Charges for packing, crating, mailing and/or shipping household goods; and other
miscellaneous packaging supplies

·



Optional insurance on items such as furniture, clothing and utensils

·



Rental truck

·



In-transit storage for up to 60 consecutive days

·



Shipment of one (1) car, if not used in the move; or two (2) cars if distance is
greater than 500 miles.

·



Pet shipping charges

·



Travel and lodging costs for one trip (employee and family) from the old
residence to the new residence, which may include:

o



Actual gas cost, based upon receipts or IRS current rate for personal or rental
vehicles

o



Lodging in transit, per the company’s travel policy

10

--------------------------------------------------------------------------------

 



o



Airfare (coach only)

o



Rental car per the Company’s travel policy. In certain circumstance a larger
vehicle may be rented with Advanced approval

o



Tolls, taxi or parking

 

Non-qualified reimbursable expenses (subject to tax with-holding)

·



Real estate fees

·



House hunting expenses (two trips or a total of six days) may include: Actual
gas cost, based upon receipts or IRS current rate for personal or rental
vehicles

·



Lodging per company’s current travel policy

·



Airfare (coach only)

·



Rental car per company’s current travel policy. In certain circumstance a larger
vehicle may be rented with advanced approval (not related to final trip between
residences)

·



Tolls, taxi and parking

 

Non-reimbursable Expenses

Relocation expenses that cannot be covered by reimbursements:

·



Storage (excluding 60-days in transit)

·



Expenses incurred by persons not considered to be dependent for tax purposes

·



Utility, cable and telephone installations charges

·



Loss of security deposits (not related to rental fees)

·



Postage costs for realty and mortgage document

·



Personal telephone calls, tips, movies or other entertainment

·



Bank fee for cashier’s checks

·



Moving of extraordinary items requiring special handling, including:

o



Building supplies such as lumber, wall board, sand, cement, etc.

o



Boasts , 14 feet and over or motorized over 10 horsepower

o



Coal or firewood

o



Coin collections, currency, jewelry, furs, securities, wine and collectibles

o



Antique motorized vehicles

o



Precious metals or stones

o



Important documents

o



Stamp collections

o



Frozen foods

o



Perishables

o



Hazardous material

o



Livestock

o



Doghouses over 100lbs, tree houses, dog runs

o



Storage sheds with panels over 6 feet x 8 feet

o



Trailers for camping, utility, motorcycle or snowmobile

o



Free standing hot tubs

o



Above ground pools

o



Yard ornaments including concrete furniture, statues, gazebos, wishing wells and
any item too large for two people to handle safely

 



11

--------------------------------------------------------------------------------

 



Repayment

 

If you voluntarily terminate employment with TESARO less than one (1) year after
you have permanently relocated to Boston, MA, you will be required to repay
TESARO for the total amount (100%) of the relocation reimbursements paid to you.
If you voluntarily terminate employment with TESARO less than two (2) years
after you have permanently relocated to Boston, MA, you will be required to
repay TESARO a percentage (%) the total amount of the relocation reimbursements,
based on the following schedule:

 

Month After Permanent Relocation to Boston Area (% Relocation Reimbursements )  

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25


100% 

96% 

92% 

88% 

83% 

79% 

75% 

71% 

67% 

63% 

58% 

54% 

0% 

 

For example, if you were to voluntarily terminate employment in the16th month
after you permanently relocated, you would repay TESARO 88% of the relocation
reimbursements.  Any amounts owed may first be repaid by deducting your payroll,
bonuses, outstanding business expense reimbursements or other amounts due to
you.

 

If you are terminated “For Cause” within two years of your start date you will
be required to pay back 100% of all relocation reimbursements.

 

If you have any questions pertaining to this policy please contact HR or
Accounting.

 

Please sign below to acknowledge receipt and understanding of this policy

 

 

 

/s/ Grant C. Bogle

 

Grant C. Bogle

 

 

 

 

Date:

April 14, 2015

 

 

 

Please return to:

 

Virginia R. Dean

Vice President, Human Resources

TESARO, Inc.

 

April 13, 2015

 

 

 

 





12

--------------------------------------------------------------------------------

 

 

Appendix C

APPROVED ACTIVITIES

Employee may:

 

--------------------------------------------------------------------------------